Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered November 29, 2005, convicting defendant, upon his plea of guilty, of four counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
Defendant’s constitutional challenge to his sentence as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatory sentence was triggered solely by his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur—Tom, J.P, Friedman, Sullivan, Buckley and Kavanagh, JJ.